          Case 4:12-cv-03733-JST Document 439 Filed 02/20/20 Page 1 of 2




 1   Courtland L. Reichman (CA Bar No. 268873)
     creichman@reichmanjorgensen.com
 2   Shawna L. Ballard (CA Bar No. 155188)
     sballard@reichmanjorgensen.com
 3   Michael G. Flanigan (CA Bar No. 316152)
     mflanigan@reichmanjorgensen.com
 4   Kate M. Falkenstien (CA Bar No. 313753)
     kfalkenstien@reichmanjorgensen.com
 5   REICHMAN JORGENSEN LLP
     100 Marine Parkway, Suite 300
 6   Redwood Shores, CA 94065
     Telephone: (650) 623-1401
 7   Facsimile: (650) 623-1449

 8   Khue V. Hoang (CA Bar No. 205917)
     khoang@reichmanjorgensen.com
 9   Jaime F. Cardenas-Navia
     (admitted pro hac vice)
10   jcardenas-navia@reichmanjorgensen.com
     REICHMAN JORGENSEN LLP
11   750 Third Avenue, Suite 2402
     New York, NY 10017
12   Telephone: (212) 381-1965
     Telecopier: (650) 623-1449
13
     Attorneys for Plaintiff
14   Droplets, Inc.
15                               IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                        OAKLAND DIVISION
17

18   DROPLETS, INC.,                                     Case No. 12-cv-03733-JST

19                                    Plaintiff,         DROPLETS’ UNOPPOSED MOTION
                                                         TO WITHDRAW COUNSEL
20                  v.

21   YAHOO!, INC.,

22                                    Defendant.
23
     OATH INC. AND OATH HOLDINGS, INC.,
24
                               Intervenor- Plaintiffs,
25
                    v.
26
     DROPLETS, INC.,
27
                               Intervenor-Defendant.
28
          Case 4:12-cv-03733-JST Document 439 Filed 02/20/20 Page 2 of 2




 1          Pursuant to Civil Local Rule 11-5, Plaintiff and Intervenor-Defendant Droplets, Inc.

 2   (“Droplets”) moves to withdraw Matthew L. Kaufman as counsel of record and to terminate ECF/CM

 3   notices to him concerning the Yahoo! Case (No. 12-cv-03733-JST). Reichman Jorgensen LLP remains

 4   counsel of record for Droplets.

 5          Defendant Yahoo!, Inc. and Intervenor-Plaintiffs Oath Inc. and Oath Holdings, Inc. have been

 6   notified and do not oppose this Motion.

 7

 8
      Dated: February 20, 2020                        /s/_Khue V. Hoang _____________________
 9
                                                      Courtland L. Reichman (CA Bar No. 268873)
10                                                    creichman@reichmanjorgensen.com
                                                      Shawna L. Ballard (CA Bar No. 155188)
11                                                    sballard@reichmanjorgensen.com
                                                      Michael G. Flanigan (CA Bar No. 316152)
12                                                    mflanigan@reichmanjorgensen.com
                                                      Kate M. Falkenstien (CA Bar No. 313753)
13                                                    kfalkenstien@reichmanjorgensen.com
                                                      REICHMAN JORGENSEN LLP
14                                                    100 Marine Parkway, Suite 300
                                                      Redwood Shores, CA 94065
15                                                    Telephone: (650) 623-1401
                                                      Facsimile: (650) 623-1449
16
                                                      Khue V. Hoang (CA Bar No. 205917)
17                                                    khoang@reichmanjorgensen.com
                                                      Jaime F. Cardenas-Navia
18                                                    (admitted pro hac vice)
                                                      jcardenas-navia@reichmanjorgensen.com
19                                                    REICHMAN JORGENSEN LLP
                                                      750 Third Avenue, Suite 2402
20                                                    New York, NY 10017
                                                      Telephone: (212) 381-1965
21                                                    Telecopier: (650) 623-1449

22                                                    Attorneys for Plaintiff

23                                                    Droplets, Inc.

24

25

26

27

28

     Case No. 12-cv-03733                             2                Droplets’ Unopposed Motion to
                                                                                   Withdraw Counsel
